FILED
                            NOT FOR PUBLICATION                            AUG 25 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MEI LIU,                                         No. 11-71182

              Petitioner,                        Agency No. A088-131-645

       v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 12, 2014
                               Pasadena, California

Before: NOONAN, WARDLAW and FISHER, Circuit Judges.

      Mei Liu, a native and citizen of China, seeks review of the Board of

Immigration Appeals’ order affirming an immigration judge’s denial of her claims

for asylum, withholding of removal and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition and

remand for further proceedings.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Where, as here, the BIA reviewed the IJ’s adverse credibility determination

for clear error, we “look to the IJ’s oral decision as a guide to what lay behind the

BIA’s conclusion” but review only those portions of the IJ’s credibility finding that

the BIA identified as most significant. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th

Cir. 2008) (internal quotation marks omitted). “We review factual findings,

including adverse credibility determinations, for substantial evidence.” Garcia v.

Holder, 749 F.3d 785, 789 (9th Cir. 2014).

      The BIA cited four bases for affirming the IJ’s adverse credibility finding:

(1) Liu’s failure to raise her mother’s arrest and detention until her testimony

before the IJ; (2) Liu’s failure to mention home visits from the police until her

testimony; (3) Liu’s failure to describe physical harm she suffered until her second

declaration; and (4) an inconsistency between Liu’s written application and oral

testimony as to the dates she attended school in China. Substantial evidence does

not support the adverse credibility determination on these grounds. See Lai v.

Holder, --- F.3d ---- (9th Cir. 2014) (holding that substantial evidence did not

support an adverse credibility finding where initially omitted information surfaced

during government cross-examination and the applicant’s explanation for an

omission was plausible and consistent with other application materials).




                                           2
      First, Liu revealed for the first time during her April 2009 testimony that her

mother had been detained since the middle of August 2007. But this information

came to light as a result of specific questions from the IJ about Liu’s mother; Liu

“did not volunteer this information as part of [her] direct testimony,” or as “a

scripted, last-minute attempt to enhance [her] persecution claim.” Lai, --- F.3d at -

---. In addition, Liu adequately explained that she omitted this information from

her declarations because, in her words, “I believe I just write down about myself.”

      Second, Liu mentioned for the first time during her testimony that the police

came to her home a dozen times to harass her. Again, Liu revealed this

information in response to specific questions from the IJ, not as part of a scripted

addition to her claim. Liu logically explained that she did not include this

information in her declarations because she did not know she needed to do so,

given that she was not home at the time of the visits and she heard about them from

her mother.

      Third, Liu described the physical harm she suffered only in her second

declaration and in her testimony, not in her original written statement. However,

“‘the mere omission of details is insufficient to uphold an adverse credibility

finding.’” Singh v. Gonzales, 403 F.3d 1081, 1085 (9th Cir. 2005) (alteration

omitted) (quoting Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir. 2000)). Liu


                                           3
explained consistently, if not eloquently, throughout her testimony that her second

declaration served as a supplement to her first, so she could add details that were

left out of the first.

       Fourth, Liu indicated in her application that she attended school in China

only until July 2006, but also wrote in her statements that she was forced to

undergo “ideological education” at school beginning in September 2006. Liu,

however, adequately explained the reason for this apparent inconsistency, telling

the IJ that her school had a three-year program and a five-year program, and that

she noted her attendance dates through her completion of the three-year program,

but not for the five-year program that she did not complete. See Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (“[I]n evaluating inconsistencies, the

relevant circumstances that an IJ should consider include the petitioner’s

explanation for a perceived inconsistency, and other record evidence that sheds

light on whether there is in fact an inconsistency at all.” (citation omitted)).

       Because the grounds cited by the BIA for the adverse credibility

determination fail, Liu’s testimony must be taken as true for the purposes of

reevaluation of her claims on remand. See Tekle, 533 F.3d at 1055.

       PETITION FOR REVIEW GRANTED; REMANDED.




                                            4